Citation Nr: 1210353	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-32 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2009, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the case for additional development in November 2009 and February 2011.  The requested development has been substantially completed.  The Veteran was provided adequate notice under the provisions of 38 C.F.R. § 20.903 (2011) that an additional expert medical opinion had been obtained by correspondence dated in December 2011.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A hearing loss disability was not manifest during active service, was not manifest within one year of active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated by military service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a January 2007 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in correspondence dated in December 2009.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records and medical opinions, a statement from a fellow serviceman, R.D., received in September 2007, a November 2011 opinion by a VA Medical Center Chief of the Audiology and Speech Pathology Service, and the Veteran's statements and testimony in support of his claim.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.

Service connection can be granted for certain diseases, including an organic disease of the nervous system (sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1132 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).


Factual Background and Analysis

In this case, the Veteran's service treatment records on enlistment in June 1967, and on separation in November 1969 reflect the following (See VA Standard Form 88, June 29, 1967; November 12, 1969):  

(Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association ("ASA"). Since November 1, 1967, those standards have been set by the International Standards Organization - American National Standards Institute  ("ISO-ANSI").  The figures noted parenthetically in the following table have been converted for comparison purposes).

June 1967: 



HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
--
5 (10)
LEFT
10 (25)
0 (10)
0 (10)
--
5 (10)

November 1969: 



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
10
LEFT
0
0
0
--
10

Post-service, during his period of employment at Ford, puretone thresholds, in decibels, were as follows:

November 1981: 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
0
0
5
10
25
Although these readings do not demonstrate a hearing disability as per 38 C.F.R. § 3.385, puretone thresholds were 40 and 65 in the left and right ear, respectively, at 6000 Hz and 25 at 4000 Hz in the left ear.  The Veteran responded "None" when prompted regarding on-the-job ear protection.  See Report, November 13, 1981.

June 1983: 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
15
LEFT
15
10
15
25
40

This audiogram represents a hearing disability as per 38 C.F.R. § 3.385 in 1983 in the left ear.  Again, the Veteran responded "None" when prompted regarding on-the-job ear protection.  See Report, June 26, 1983.

November 1983: 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
10
15
LEFT
5
0
5
20
40

This audiogram represents a hearing disability as per 38 C.F.R. § 3.385 in 1983 in the left ear.  Again, the Veteran responded "None" when prompted regarding on-the-job ear protection.  See Report, November 1, 1983.

During subsequent audiological examinations while working with Ford, the Veteran responded that he used ear protection "sometimes" in December 1994, "half of the time" in October 1999, "usually" in October 2002, and "always" in October 2005.


His final Ford audiogram of record, dated October 20, 2005, recorded puretone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
55
LEFT
0
5
30
50
65

This audiogram represents a hearing disability, bilaterally, as per 38 C.F.R. § 3.385. 

Private treatment records from Internal Medicine and Pediatric Associates shows that the Veteran complained of tinnitus and "some hearing loss in the left, probably related to environmental noise exposure," in December 1999.  No opinions as to a medical nexus between the Veteran's hearing loss and his active service were provided.

On VA examination in February 2007 the Veteran reported a history of in-service noise exposure and stated that he used hearing protection for 34 years while working at Ford Motor Company.  The examiner provided a diagnosis of bilateral hearing loss, consistent with 38 C.F.R. § 3.385.  The examiner, however, found that the Veteran's hearing loss was not at least as likely as not related to his period of active because hearing was within normal limits on separation.  See VA examination report, February 2007.

A lay statement from a fellow serviceman, R.D., described an in-service accident as well as the Veteran's subsequent hearing loss.  See statement of R.D. received in September 2007.  

At his hearing in May 2009 the Veteran testified that his job in the Army was to fire a big gun a hundred times a day or more.  He testified that he was not afforded hearing protection.  He also noted an incident in which an artillery shell was fired directly over his head in November 1968.  He stated that he was unable to hear for a few weeks following this incident.  He also testified that even though he worked at a Ford Motor Company factory for decades after service, which was noisy, he was required to wear ear protection at all times.  See Board hearing transcript, pp.  4, 6, 11, and 13.

The Veteran claims that he has hearing loss due to the presence of acoustic trauma during his period of active duty.  Specifically, he stated that he served as an artilleryman, near Da Nang, where fighting was heavy.  On one occasion he reported he fired continuously for three days without sleep.  On another occasion, a round was fired overhead and he could hear nothing but ringing in his ears.  See Statement, November 30, 2009.

In December 2009, the Veteran's private audiologist noted his purported history of in-service acoustic trauma, to include his service in Vietnam as an artilleryman with C Battery, 101st Airborne Division.  The Veteran reported that he frequently participated in firefights, and that he was exposed to mortars, shells, grenades, rockets, and machine gun fire.  He also stated that he fired a 155 Howitzer, with no ear protection.  Following an examination, the audiologist opined that the Veteran's in-service noise exposure was sufficient to cause acoustic trauma, and that his diagnosis of high-frequency sensorineural hearing loss is consistent with acoustic trauma.  As such, the audiologist found that his current diagnosis of bilateral hearing loss was related to in-service noise exposure.  See Private report, December 15, 2009.  However, the Board notes that the audiologist did not take into account medical reports from Ford Motor Company which demonstrated a worsening of hearing post-service, as well as notations from the Veteran demonstrating that ear protection use ranged from "none" in 1981 through "always" in October 2005.

On VA audiological examination in January 2010 the examiner observed that the Veteran's hearing was within normal limits, bilaterally, on separation from active service in June 1967.  She opined that the Veteran's current, bilateral hearing loss was not caused by, or a result of, exposure to acoustic trauma during active military service.  For a rationale, she stated that his hearing was normal on separation.  Although an addendum opinion was provided in August 2010, noting the review of records from Ford Motor Company, a detailed rationale was not provided at that time.

An additional VA opinion was provided in March 2011.  It was noted that the Veteran's pre-induction audiogram revealed hearing within normal limits, bilaterally, as did his separation audiogram.  There was no significant threshold shift from induction to separation.  Further, ten years following service, audiometric testing in November 1981 reportedly demonstrated hearing within normal limits, bilaterally, from 500-4000 Hz.  Following that test, progressive, high-frequency hearing loss was documented during the Veteran's 34 years with Ford from November 1981 through October 2005.  As to the private medical opinion of record, the examiner noted that the provider did not have access to the Veteran's service medical records.  The examiner opined, once again, that the Veteran's current hearing loss was not caused by service.

A VA medical specialist opinion was obtained in November 2011 based upon a review of the claims file including service treatment records, VA treatment records, private treatment records, Ford Motor Company records, lay statements, and the Veteran's statements.  The opinion, from a VA Medical Center Chief of the Audiology and Speech Pathology Service, summarized the relevant evidence of record and found that it was less likely than not that the Veteran's current bilateral hearing loss was related to his military service.  It was noted that the Veteran's experience of hearing loss during military service as corroborated by R.D. could have reflected a temporary shift, but that there was no hearing loss at separation and no significant shift from his pre-induction examination.  His hearing test at Ford in the early 1980's indicated normal right ear hearing and only mild loss in the left ear after more than 10 years of significant occupational noise exposure without the use of hearing protection.  It was noted that while the 2009 private medical opinion described a temporary threshold shift after the Howitzer incident and attributed the Veteran's current hearing loss to his military noise exposure, the opinion made no mention of the Veteran's service treatment record findings or his significant post-service occupational noise exposure.

Based upon the evidence of record, the Board finds hearing loss was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  The evidence does not demonstrate a hearing loss disability was manifest to a degree of 10 percent within one year of active service.  The Veteran is shown to be a combat veteran for VA compensation purposes and his statements as to acoustic trauma in service are consistent with the circumstances of his service.  The Board finds, however, that the February 2007, January 2010, August 2010, March 2011, and November 2011 VA medical opinions in this case are persuasive.  These opinions are shown to have been based upon a thorough review of the evidence of record and to have been based upon adequate rationale.

Although the December 2009 private medical opinion is competent, the Board finds the etiology opinion warrants a lesser degree of probative weight because pertinent service and Ford Motor Company records were apparently not considered.  The Board notes that "the Court has held that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In determining whether evidence is credible, however, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)).  In light of the fact that the December 2009 private audiologist apparently did not consider pertinent medical evidence of record, the Board finds the provided VA opinions are persuasive.

While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements in this case are, at most, conclusory assertions of a nexus between the circumstances of his service and his present hearing loss disability.  As questions of a relationship to service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection for these disabilities.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Board finds that entitlement to service connection for hearing loss is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


